Citation Nr: 0003748	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased rating for service-connected 
moderate restrictive lung defect with mild flow limitation, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to December 
1992.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In March 1994, the RO denied the claim of service connection 
for a right shoulder injury, and the veteran filed a notice 
of disagreement.  A statement of the case was issued that 
July.  The veteran filed his substantive appeal in August 
1994.  

In May 1996, the RO denied the veteran's claim for an 
increased rating for service-connected asthma and service 
connection for muscle and joint pain, and the veteran filed a 
notice of disagreement.  A statement of the case was issued 
in June 1996.  A substantive appeal was submitted in December 
1996.  

In a May 1998 decision, the RO granted the claim of 
entitlement to service connection for generalized joint and 
muscle pain, fatigue, muscle contraction headaches, sleep 
problems and memory impairment due to undiagnosed illness.  
Appellate action regarding this decision has not been 
initiated, therefore the Board no longer has jurisdiction 
over the issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  


FINDINGS OF FACT

1.  There is no competent evidence of record which 
establishes a nexus between injuries to the right shoulder 
during service, and any current right shoulder disability for 
which service connection has not already been granted. 

2.  The veteran's service-connected moderate restrictive lung 
defect with mild flow limitation is manifested by nightly 
symptoms, dry cough, wheezing, some dyspnea on exertion, some 
chest tightness, and the daily use of inhalers.

3.  The service-connected lung disability does not require 3 
or more courses of systemic corticosteroids yearly, or 
monthly physician's visits for exacerbations; pulmonary 
function tests do not show FEV-1 or FEV-1/FVC of 55 percent 
or less.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a right shoulder disability due to an 
injury.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The criteria for an evaluation of 30 percent for service-
connected moderate restrictive lung defect with mild flow 
limitation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103, 4.7; 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (effective prior to September 5, 1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (effective September 5, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Right Shoulder 
Disability due to Injury

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a right shoulder disability due to an injury.  There must be 
more than a mere allegation; a claimant must submit evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If he has not, his appeal must fail and there is no 
duty to assist him in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the service and 
post-service records, as well as VA examination reports.  In 
this case, the first and third requirements for a well-
grounded claim have not been met.  

The VA treatment records reflect the veteran's complaints of 
right shoulder pain, as well as diagnoses of probable 
bursitis, fibromyalgia, and polyarthralgia.  Records show 
that in February 1994, it was noted that there was a history 
of degenerative joint disease, but entries from December 1993 
and May 1994 reflect the conclusion that there was no 
evidence of degenerative joint disease.  Also, in December 
1993, the examiner noted that there was no evidence of an AC 
separation.  On a VA examination of January 1995, the 
examiner found that there was crepitus, decreased abduction, 
extension and internal and external rotation with pain, but a 
specific diagnosis was not made.  When examined in December 
1995, it was noted that he had a syndrome consistent with a 
mixture of osteoarthritis and fibromyalgia with the latter 
being predominant.  However, on a VA neurological disorders 
examination in March 1998, the examiner found tender points 
palpated at the right trapezius and indicated that the 
diagnostic criteria for fibromyalgia had not been met.  The 
examiner reported a diagnosis of undiagnosed illness fatigue.  

In this case, the only diagnoses of a current right shoulder 
disability that could be considered would be polyarthralgia 
and undiagnosed illness fatigue.  As noted, several VA record 
entries confirm that there were no findings of degenerative 
joint disease, despite the history of the condition mentioned 
in the February 1994 VA treatment record entries.  Bursitis 
was considered "probable", therefore a definite diagnosis 
of the condition was not made.  Also, an AC joint separation 
has not been shown.  With respect to undiagnosed illness 
fatigue and polyarthralgia, service connection has been 
granted for these conditions since the RO granted the claim 
of entitlement to service connection for generalized joint 
and muscle pain, fatigue, muscle contraction headaches, sleep 
problems and memory impairment due to undiagnosed illness in 
May 1998.  That decision included a discussion of the right 
shoulder as one of the joints affected by the disability.  
There is no current diagnosis of any right shoulder 
disability for which service connection has not been granted.  

Regarding the second requirement for a well-grounded claim, 
the Board notes that the evidence indicates that the veteran 
injured the right shoulder during service.  The service 
medical records document several occasions when the veteran 
made right shoulder complaints.  In August 1990, the veteran 
reported that he injured the shoulder during a softball game.  
The x-rays revealed normal acromioclavicular and he was 
diagnosed with AC joint sprain.  In February 1992, he 
complained of right shoulder pain and feelings resembling 
dislocation.  He was diagnosed with trapezius supraspinatus 
sprain.  Further mention of a right shoulder condition was 
not noted in the August 1992 discharge examination and 
medical history reports.  

In this case, the veteran has stated that he hurt his right 
shoulder at the same time he sustained an injury to the low 
back during service.  Normally, where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Although the 
right shoulder was not referred to in the service medical 
records related to the treatment of a low back injury, the 
veteran's recollections are sufficient to show that he also 
hurt the right shoulder at that time.  However, the evidence 
in this case is further lacking with regard to demonstrating 
that any current problem with the right shoulder is related 
to the injuries that occurred during service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Here, the evidence of record is void of medical 
opinions which relate any current right shoulder condition to 
in-service injuries to the right shoulder.  The only evidence 
which links an injury to a current condition consists of the 
veteran's statements.  However, the assertions of a lay party 
on matters of medical causation of a disease or disability 
are not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the veteran's 
assertions do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting a current right 
shoulder condition to an injury incurred during service.  







Entitlement to an Increased Evaluation for Service-Connected 
Moderate Restrictive Lung Defect with Mild Flow Limitation

Factual Background

The records show that the veteran suffered from an acute 
asthma attack in December 1992.  He was discharged to home 
and given a prescription for an inhaler.  He was instructed 
to follow-up with a physician.  

In connection with his claim, a VA examination was conducted 
in February 1993.  The veteran reported that since his asthma 
attack in 1992, he had experienced several episodes and 
treated himself with inhalers.  He also indicated that he 
tried to avoid dusty conditions.  An examination of the 
respiratory system was negative for clubbing and cyanosis.  
The lungs were clear to percussion and auscultation.  X-rays 
revealed a normal chest.  Pulmonary function tests 
demonstrated effort adequate by MVV oritoria and by flow-
volume loop.  There was mild flow limitation with the FEV 1% 
being 75%.  VC and TLC were moderately reduced as well as RV.  
The examiner noted an impression of moderate restrictive lung 
defect with mild flow limitation.  

In an April 1993 decision, the RO granted the claim of 
service connection for moderate restrictive lung defect with 
mild flow limitation.  A 10 percent rating was assigned.  

A VA examination was conducted in January 1995, and at that 
time, the veteran reported that he had frequent asthma 
attacks and that he had one that morning.  He reported that 
they occur on a daily basis.  He uses two inhalers, Albuterol 
and Cortisone.  On examination, the lungs were clear and the 
chest x-ray was normal.  

Non-VA treatment records show that the veteran was seen in 
February 1995 for exacerbation of his asthma.  It was noted 
that the veteran used Azmacort and Ventolin.  The veteran 
reported that he usually can obtain relief after two puffs, 
but could not at this time after four puffs of Ventolin.  He 
noted that he had been nervous and anxious since his 
diagnosis.  On examination, breath sounds were clear to 
auscultation.  He was placed on a Prednisone taper for five 
days.  The physician explained to the veteran the importance 
of using Azmacort on a regular basis, particularly two puffs 
four times a day and to use a metered dose of Ventolin 
metered as occasion requires.  

In March 1995, following his completion of the Prednisone 
taper, he had been taking two puffs of Azmacort four times a 
day and used Ventolin as occasion required.  He noted that he 
used the Ventolin metered dose inhaler treatment with a 
spacer, but was unable to get any relief that day.  He 
complained of shortness of breath but did not have any chest 
pain or associated problems.  On examination, chest was clear 
to auscultation without rales, rhonchi or wheezes.  The 
physician noted that the veteran was instructed on the use of 
a peak flow meter which, without nebulizing treatment given 
to him that night, was 575 liters per minute.  He was 
instructed on the use of a peak flow meter and advised to 
continue using his Azmacort as he did in the past and to 
continue using Ventolin as occasion requires.  He was to 
follow-up with a VA physician.  The veteran reported that 
pulmonary function tests performed by VA revealed a 40 
percent decrease in lung function.  The veteran was 
instructed on the use of a peak flow meter, which would help 
him guide his anxiety related to asthma as well as the 
severity of his asthma.  He was told that if the flow level 
goes below 250, he was to return to the emergency room 
immediately.  If they were in the range of 500 and above, he 
should be confident that he is doing well.  Also, it would 
mean that he did not need to be seen and should only return 
if he experiences ongoing shortness of breath and no response 
to inhalers.  

VA records reflect the treatment of upper respiratory 
infections in December 1995 and April 1996.  When seen in 
July 1994, it was noted that his asthma was not symptomatic.  
He had experienced some chest tightness and cough, as well as 
wheezing with increased physical activity.  He uses Albuterol 
three to four times a day.  When seen in February 1995, it 
was noted that his asthma was stable.  In February 1997, it 
was noted that the veteran continued to experience coughing 
in the morning with wheezing.  He sleeps on the floor on an 8 
inch thick piece of plywood.  It was noted that his asthma 
appeared to be stable.  In September 1997, it was noted that 
the veteran's asthma was stable.  He had been wheezing, and 
uses inhalers. 

A VA examination was conducted in February 1997.  The veteran 
reported that his current symptomatology included waking up 
in the middle of the night with dry cough, occasional 
wheezing, and tightness of the chest.  He walks around for a 
few minutes and takes a Proventil inhaler which usually 
resolves the symptoms.  This happens on a regular basis.  He 
did not give a history of shortness of breath, but he does 
have some dyspnea on exertion if he rapidly goes up a flight 
or two of stairs.  

On examination, the lungs were clear to percussion.  Lung 
fields were clear to auscultation, bilaterally on normal 
inspiration and expiration.  The examiner did notice a faint 
wheezing on forced expiratory maneuver.  The pulmonary 
function test revealed the following: FEV-1 of 3.51, which is 
77% of predicted and FVC of 4.42, which is 80% of predicted 
with an FEV-1, FVC 79%; slow vital capacity was 79%; and 
midflows were decreased across the board.  A 
postbronchodilator study was done.  A carboxyhemoglobin was 
obtained, and showed elevated at 5.3 and highly indicative of 
the veteran's usage of tobacco products.  The examiner 
reported an impression of asthma by history, examination and 
symptomatology.  The examiner opined that a present, the 
condition was mild and classifiable at Stage II mainly 
because of the veteran's nightly symptoms.  The examiner 
commented that they could be exacerbated by the veteran's 
gastroesophageal reflux disease and by suspected continued 
tobacco use.  For control of the asthma, the veteran was 
started on two puffs of Flovent twice daily and two puffs of 
Serevent twice daily to see if the nighttime symptoms could 
be controlled.  He was instructed to avoid dusty conditions 
as well as tobacco smoke which appeared to trigger him.  He 
was also advised to adhere to his treatment for his 
gastroesophageal reflux.  In an addendum, the examiner noted 
that IgE was up at 148, which suggests an allergy component.  

At the time of a VA examination in March 1998, it was noted 
that the lungs were clear to auscultation and percussion 
bilaterally.  



Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for moderate 
restrictive lung defect with mild flow limitation, rated 10 
percent disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 6602 (1999).  Diagnostic Code 6602 
contemplates asthma.  Since the initiation of the appeal, the 
regulations for evaluation of respiratory disorders were 
revised as of October 7, 1996. 61 Fed. Reg. 46720-46731 
(Sept. 5, 1996). 

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  Therefore, the most favorable criteria will be 
applied, and in this case it is the new criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The most recent supplemental statement 
of the case was issued in May 1998, and includes a recitation 
of the new rating criteria.  Therefore, the veteran has been 
informed of the new criteria and their application. 

Under the prior version of Diagnostic Code 6602, a 10 percent 
rating is assigned for mild bronchial asthma, characterized 
by paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating is assigned for moderate bronchial asthma, 
characterized by asthmatic attacks rather frequent (separated 
only by 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  In a notation following this 
Diagnostic Code, it is indicated that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  

It is clear that the veteran's asthma presents ongoing 
symptoms including wheezing and nightly symptoms, as well as 
the need to use inhalers on a regular basis.  However, the 
treatment records indicate that there was an exacerbation of 
the condition in 1995 and the records dated after this 
exacerbation show that his asthma was stable.  Therefore, 
there has not been a showing of frequent asthmatic attacks 
separated by 10-14 day intervals with moderate dyspnea on 
exertion between attacks, as required for a 30 percent rating 
under the old criteria, and there is not a question as to 
which evaluation should apply.  38 C.F.R. § 4.7 (1999).  

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  As in the old version, 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  

In this case, the evidence of record establishes that the 
veteran uses an inhaler on a daily basis to control his 
asthma, as required for a 30 percent rating under the new 
version of Diagnostic Code 6602.  However, given the criteria 
for a 60 percent rating, an evaluation greater than 30 
percent would not be warranted.  The pulmonary function test 
results noted throughout the record clearly do not meet those 
required for a 60 percent rating.  The notations in the 
treatment records indicate that regular visits are necessary 
to control the condition, but they do not appear to be of the 
frequency required for a 60 percent rating.  Also, they do 
not appear to involve intermittent courses of systemic 
corticosteroids.  Therefore, there is not a question as to 
which evaluation should apply since the disability picture 
here resembles that which is contemplated by the new criteria 
for a 30 percent rating under Diagnostic Code 6602.  
38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
6602, do not provide a basis to assign an evaluation higher 
than the 30 percent rating assigned by this decision.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 30 percent rating is warranted.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.


ORDER

The claim of entitlement to service connection for a right 
shoulder disability due to an injury is not well grounded, 
and the appeal is denied.

Entitlement to a 30 percent rating for moderate restrictive 
lung defect with mild flow limitation has been established, 
and the appeal is granted subject to regulations applicable 
to the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 


